Title: From Thomas Jefferson to Henry Voigt, 5 November 1806
From: Jefferson, Thomas
To: Voigt, Henry


                        
                            Sir
                     
                            Washington Nov. 5. 06.
                        
                        Mr. Barnes handed me some days ago your letter of the 15th. but an indisposition following immediately has
                            rendered it out of my power to attend to business till now. I shall be glad to take both the watches mentioned in your
                            letter; the dearer one for myself as it goes beyond the limits of my friend, & the one at 15. Louis for him. I
                            accordingly now inclose you a draught from the bank of the US. here on that at Philadelphia for 145. Dollars. I am in
                            hopes you will be able to find some gentleman coming here who can bring them in his pocket as they cannot with any safety
                            be exposed in baggage to the rattling of the wheels. Accept my friendly salutations and assurances of esteem.
                        
                            Th: Jefferson
                     
                        
                    